Earl Warren: Number 415, County of Marin, County of Contra Costa, Marin County Federation of Commuters Club and the Contra Costa County Commuters versus United States of America. Mr. Avakian.
Spurgeon Avakian: May it please the Court. This case involves the question of whether the special machinery provided by Congress in Section 5 of the Interstate Commerce Act to encourage consolidations of carriers can be used for the slit up of a single carrier's operations into separate corporations for the purpose of escaping the regulatory policies applied by the State Utility Commission to the essentially intrastate operations involved in the split-up. It also raises the issue of whether it was an abuse of discretion to deny leave to amend the complaint to challenge the public interest findings of the Interstate Commerce Commission where the original complaint raised only the question of the applicability of the statute and the amendment was offered contemporaneously with the submission of cross-motions for summary judgment. The issue as to the applicability of Section 5 is of particular significance because of the interplay of federal state relationships in the regulation of local transportation services. The case is here on appeal from a judgment of a three-judge District Court affirming the order of the Interstate Commerce Commission. That order, which was rendered in 1955, granted an application by Pacific Greyhound Lines and its newly created subsidiary, Golden Gate Transit Lines, to transfer Greyhound's local San Francisco Bay area operations to the new subsidiary, Golden Gate. The Interstate Commerce Commission held that Section 5 applied. This section provides that the transactions for the consolidation or merger or unification of carrier operations, either by acquisition of property or by arrangements for common control, must be first approved by the Interstate Commerce Commission. And when so approved may be consummated without regard to the antitrust laws and without the approval of any other federal agency or of any state agency. If Section 5 does not apply to this transaction, then the Interstate Commerce Commission's authority is limited, under Section 212 (b), to a transfer of the interstate operating rights only and the State Commission would have jurisdiction over the proposed transfer of the intrastate service. In the District --
William J. Brennan, Jr.: What is the service in the San Francisco Bay area?
Spurgeon Avakian: This service is in the San Francisco Bay area essentially a commuter service radiating out of San Francisco, a distance of 25 to 30 miles, northward into Marin Country, eastward into Contra Costa Country and southerly into what is known as the Peninsula area. In the District Court, the original complaint raised only the question of the applicability of Section 5. Both sides, that is plaintiffs and -- and the Government, made motions for summary judgment. Greyhound and Golden Gate, as interveners, filed a motion to amend and while those motions came up for argument, the appellants, who are here now, asked to leave to amend their complaint to challenge the public interest findings as well. The motion to amend was --
Felix Frankfurter: Where -- I'm sorry I miss something. Where was this motion to amend (Inaudible) something to make?
Spurgeon Avakian: In the District Court.
Felix Frankfurter: In the District Court.
Spurgeon Avakian: Yes.
Mr. Attorney General: Pardon me. (Inaudible)
Earl Warren: Just -- just a moment -- just a moment please. You may respond when your time comes.
Mr. Attorney General: (Inaudible)
Earl Warren: You may respond when your time comes.
Spurgeon Avakian: The denial of the motion to amend was by two of the judges. One of the members of the Court dissented on the ground that under Rule 15 (a) the amendment should be allowed in the interest of the --
Felix Frankfurter: May I -- may I ask this? This amendment was to one end? This is in the District Court, I believe --
Spurgeon Avakian: Yes.
Felix Frankfurter: -- the Commission had acted?
Spurgeon Avakian: Yes. And it was for the purpose of challenging the public interest findings of the Interstate Commerce Commission.
Felix Frankfurter: Was that issue contested before the Commission?
Spurgeon Avakian: Oh, yes, it was. It was contested before the Commission and it was contested on a petition for rehearing which the --
Felix Frankfurter: But in the complaint -- in the complaint in which you challenged the order, no objection was made to that aspect of the order and in the District Court, we tried to amend the basis of -- for the extent and scope or the nature of the issues which you challenged, is that all?
Spurgeon Avakian: That's correct.
Felix Frankfurter: (Voice Overlap) in issue?
Spurgeon Avakian: That's correct, Your Honor.
William O. Douglas: Later than that, the only case (Inaudible)
Spurgeon Avakian: That's correct. On the -- on the Section 5 point, that would control the case finally.
Charles E. Whittaker: (Inaudible)
Spurgeon Avakian: Issue had been joined, Your Honor, by this cross-motions for summary judgment because the complaint raised only the legal question of the applicability of Section 5 but --
Charles E. Whittaker: (Inaudible)
Spurgeon Avakian: There had been an answer by the United States but not by the interveners. And I might add at this point that the complaint originally was not only by these appellants who are two commuter associations and two counties, but also joined as plaintiffs originally where the labor unions who represented Greyhound drivers. The motions for summary judgment and to dismiss were set for argument on February 23rd, 1956. When they were called, the interveners Greyhound and Golden Gate and the United States offered a dismissal by the labor union plaintiffs on the basis of an agreement which had been reached two days before February 21st. And that agreement contained the provision that if this transaction were consummated, the labor contract of the unions with the two carriers would be a single labor contract. This was directly contrary to one of the public interest findings of the Interstate Commerce Commission to the effect that one of the public interest factors which would be served by this separation was the separation of separate labor contracts for each operation and the Commission's order recited that there had been problems in the past by virtue of the fact that Greyhound had to deal with its local drivers in the same bargaining agreements as it did with its intercity drivers. And when this agreement, which resulted in the dismissal of the labor unions, was presented to the Court at the time the motions came up for argument, we stated to the Court that in view of this development and our reconsideration in the light of that of the issue of public interest, we desired leave to amend the complaint to raise also the issue of whether the evidence supported the public interest findings of the Commission.
Felix Frankfurter: Since you fall into this, may I ask this? At the labor union, for them -- do they -- had they been before the Court?
Spurgeon Avakian: As plaintiffs, yes.
Felix Frankfurter: As plaintiffs.
Spurgeon Avakian: Jointly with us.
Felix Frankfurter: And they -- and they raised the public interest question?
Spurgeon Avakian: They had raised the public interest question before the Commission --
Felix Frankfurter: So --
Spurgeon Avakian: -- but not before the Court.
Felix Frankfurter: So that although they had objected to the report and the determination of the Commission, they did not in court aline on your side objects to raise the public interest question, is that right?
Spurgeon Avakian: They were -- they were exactly with us. There was a single complaint.
Felix Frankfurter: They -- they didn't raise the public interest question.
Spurgeon Avakian: No.
Felix Frankfurter: But --
Spurgeon Avakian: And we only raised it after they dismissed.
Felix Frankfurter: But after they dismiss that the Commission having gone partly on the ground of its desirability, as I understand from you, of having two separate unions for bargaining purposes. The union itself in its answer did not raise that question but then, you keep it up after they dropped that although they have made no objection, is that right? Is that a fair statement?
Spurgeon Avakian: Well --
Felix Frankfurter: I'm not going any --
Spurgeon Avakian: It is essentially correct. The -- the only thing I'd like to say is that --
Felix Frankfurter: I'm not drawing any inference. I just want to know what it is.
Spurgeon Avakian: The -- the unions were joint plaintiffs with us --
Felix Frankfurter: Yes --
Spurgeon Avakian: -- in a single complaint.
Felix Frankfurter: -- (Voice Overlap) this point?
Spurgeon Avakian: Neither one of us raised it.
Felix Frankfurter: All right.
Spurgeon Avakian: That's right.
Felix Frankfurter: So that -- so that you -- you then made the point not because they have made them, there -- it was no longer there to raise it.
Spurgeon Avakian: No.
Felix Frankfurter: All right.
Spurgeon Avakian: We made the point because this agreement as we saw this contrary to the finding of the Commission. The background of this case, if I may state it very briefly and the background is important because the -- a report of the Interstate Commerce Commission specifically recites that Greyhound's purpose in the slit-up is to escape the rate regulation policies of the California Public Utilities Commission. The background is essentially this. I've already stated the area covered. The population in that area is approximately 400,000 people. The revenue from this service which is proposed to be split off is approximately $3,700,000 a year. And of this revenue, 5.7% represents Interstate Commerce and 94.3% represents intrastate commerce. Greyhound's dissatisfaction with the State Public Utilities Commission is based on several factors. One is that in establishing rates for this local service, the State Public Utilities Commission has consistently held that Greyhound's revenue needs for this service should be determined in the light of its total intrastate revenues and that as long as Greyhound receives an adequate return in its total intrastate service, it is not entitled to an increase in rates in this particular segment. And I might say that in its rate decisions, the State Commission has allowed Greyhound a fair rate of return on its intrastate operations in the most recent decision in 1957, a 7.1% rate of return was allowed on the total intrastate service. In a decision in 1951, dealing with the statewide rates, a 6.4% rate of return was allowed. In applying this policy, the State Commission takes into consideration the fact that because of the necessity to preserve competition between Greyhound and others in other areas of the State, it is forced to establish rates in the other areas which give Greyhound more than a fair rate of return. And that windfall is offset in the State Commission's minds by the rates that it establishes in this local service. And the State Commission also states that it considers the law of diminishing returns with respect to increases in commuter rates and where it has given increases in this particular segment. It has felt that there was a limiting factor as to the amount of revenue which effectively could be obtained by an increase by reason of the diversion of traffic to carpools and other means of transportation that would result if the increases were too high. And finally, the carrier here, Greyhound, previously tried to get permission from the State Commission to transfer a portion of this service, the Marin Country portion, to another operator. And after a lengthy hearing, the State Commission held that the proposed financing of that transfer of a limited segment of this operation was insufficient, even though the transferee was proposing to invest $200,000 working capital in the operation. In this case, which involve not only Marin but Contra Costa and the Peninsula operation, Greyhound proposed to put into Golden Gate only $150,000 in working capital and the Interstate Commerce Commission conditioned its approval on the sum of only $250,000 as a working capital. After the Interstate Commerce Commission had rendered its decision in which it rejected the protest made by the labor unions and by the present appellants as to the applicability of Section 5 and as to the public interest, both groups, both the unions and the present appellants filed a petition for rehearing before the Commission in which they again challenged the applicability of Section 5. They challenged the public interest findings of the Commission and furthermore, they ask for further hearing because of some additional testimony which had been given after the Interstate Commerce Commission's decision. And I mention this because in the proposed amendment, we seek to charge abuse of discretion on the part of the Interstate Commerce Commission in denying this petition for further hearing. In the Interstate Commerce Commission proceeding, the --
William O. Douglas: Did the parties challenge (Inaudible)
Spurgeon Avakian: At all stages.
William O. Douglas: At all stages.
Spurgeon Avakian: Yes.
Speaker: What were the effects of the proposed amendment to be now that were allowed? Did you go back to the Court and argue exceptions to the findings of the Commission?
Spurgeon Avakian: Yes. We would argue the sufficiency of the evidence to support those findings and we would argue the question of abuse of discretion in denying the further hearing in view of the facts which I'm just about to state. In the Interstate Commerce Commission, the principal Greyhound witness testified that $150,000 cash working capital would be adequate for the subsidiary to perform the services. This was in the phase of the own showing of the carriers, that the one year's operation would produce a loss of $230,000. Two weeks after the Interstate Commerce Commission order had been handed down, this same witness, testifying before the State Utilities Commission in a proceeding seeking an increase in rates for the -- for the Marin and Peninsula services, testified that there should be included in the rate base or rate-making purposes, the item of cash working capital in an amount equal to one-twelfth of the annual cash expenditures. And in the examination in that case, he said most emphatically that this was a necessary working capital. He even said that a new company would have to provide that much capital. Now, as applied to this case, that would require a working cash working capital of $321,000 and the petition for rehearing set forth a verbatim transcript of this witness' testimony before the State Commission and asked for further hearing before the I.C.C., which was denied. The --
Charles E. Whittaker: That's the new evidence that you referred to?
Spurgeon Avakian: That's the new evidence that -- upon which we asked for reopening, that's right. And our amendment insofar as it relates to that charges, abuse of discretion in the denial of the hearing because that testimony would be directly contrary, not only to what was testified before the I.C.C., but also would invalidate the I.C.C.'s conclusion that $250,000 in cash working capital would be adequate.
Felix Frankfurter: Do you mean this is new evidence that hadn't been before the Commission?
Spurgeon Avakian: That's right.
Felix Frankfurter: What is the provision of the statute, if any, which (Inaudible) the power of the District Court to hear new evidence?
Spurgeon Avakian: This is not new evidence which we wanted to present to the District Court.
Felix Frankfurter: You wanted the case to go back to the Commission?
Spurgeon Avakian: We're charging that the District Court on this phase of it should have held that the Interstate Commerce Commission should reopen the proceeding and take the evidence.
Felix Frankfurter: On the basis of the new evidence facing for it. You wanted -- you want the District Court's dissent not to decide any of the issues presented back to the Commission?
Spurgeon Avakian: This was on the basis of new evidence submitted to the Interstate Commerce Commission on the petition for rehearing which was denied.
Felix Frankfurter: (Voice Overlap) that is -- the Commission denied that.
Spurgeon Avakian: That's right. That's correct.
Felix Frankfurter: A very good reason?
Spurgeon Avakian: No. I just simply denied it in order --
Felix Frankfurter: After the case was closed before it.
Spurgeon Avakian: It was -- while the time for petition for rehearing was still open. This testimony that I'm mentioning was given two weeks after the Interstate Commerce Commission handed down.
Felix Frankfurter: (Voice Overlap) How long had the case been before the Commission (Inaudible) been before the Examiner?
Spurgeon Avakian: The case was heard by the Examiner in April of 1954. The Examiner rendered his proposed report recommending denial of the application in the fall of 1955 and -- I am sorry, in the fall of 1954. And thereafter, the entire Commission heard our argument and in July of 1955, issued its order granting the application.
Felix Frankfurter: Now, was -- in your petition for reopening the case, did you lay the ground that this is a newly discovered evidence --
Spurgeon Avakian: Yes, we did.
Felix Frankfurter: -- which is not capable of having been produced during all this time?
Spurgeon Avakian: Yes, we did and it --
Felix Frankfurter: What makes -- why would this -- why was it not available before?
Spurgeon Avakian: Because it was a testimony given by the principal Greyhound witness given for the first time after the Interstate Commerce Commission decision come down but relating to the very issue of what's necessary working capital for this kind of an operation.
Charles E. Whittaker: Therefore, would have been useful to you in cross-examining him before the Commission if you -- if you had that -- that if he testified, you -- you have that (Inaudible) is that it?
Spurgeon Avakian: Not only that, Your Honor, but in the phase of that, since he was the principal Greyhound witness, the Interstate Commerce Commission, if they heard that testimony, could not possibly have concluded that $250,000 would be work-adequate capital.
Felix Frankfurter: Well, this later testimony of his was not capable of having been carried it out by you?
Spurgeon Avakian: No, Your Honor.
Felix Frankfurter: Why not?
Spurgeon Avakian: Because it's -- it's something which they speak from their own knowledge.
Felix Frankfurter: That is -- this was expert evidence?
Spurgeon Avakian: This is --
Felix Frankfurter: Rather available figures. Well, I just want to know.
Spurgeon Avakian: No. The -- the thing that was not available to us was Greyhound's own judgment as to what is necessary working capital. And this was the vice president of Greyhound testifying in one case that $150,000 is adequate, testifying in another case where it's to their advantage to build up the rate base that there should be included in the rate base an amount equal to one month's cash expenditures as necessary working capital.
Felix Frankfurter: And the time period was the same and the conditions were the same?
Spurgeon Avakian: It's -- it's essentially the same operation, Your Honor.
Felix Frankfurter: That's the same operation. They may well be in this case of fluctuating prices.
Spurgeon Avakian: I don't think that the question of what proportion of your expenses you need as cash working capital would be affected by time. It might be affected by whether they are the same operations or not, but I don't think --
Felix Frankfurter: These are ratios and not amount?
Spurgeon Avakian: That's right.
Hugo L. Black: When was the testimony given before the I.C.C.that $150,000 would be adequate?
Spurgeon Avakian: In April of 1954.
Hugo L. Black: When did he testify (Inaudible)
Spurgeon Avakian: No, it -- he testified before the State Commission in July of 1955 and his testimony was that cash working capital had to be in the amount of one-twelfth of the annual cash expenditures. And that formula, as applied to the showing made in this case before the Interstate Commerce Commission on the basis of the expenses shown to the Interstate Commerce Commission, would be $321,000 cash working capital.
Hugo L. Black: Has the Commission found what was -- that was adequate?
Spurgeon Avakian: $250,000.
William J. Brennan, Jr.: And -- and I gather that both proceedings are (Inaudible)
Spurgeon Avakian: This very company and almost exactly the same operation. The State Utility Commission proceeding involved the rates for the Marin and Peninsula services. These proceeding involved those two plus the Contra Costa County, which is the smaller portion.
Felix Frankfurter: Well, despite -- well, despite present cross-examined before your State Commission regarding his contradictory and so forth on your place, contradicted testimony before the Commission?
Spurgeon Avakian: He was not -- no. He was cross-examined as to whether he was sure that you needed this much working capital and he became quite emphatic in saying that you have to have this much.
Felix Frankfurter: Did your Commission have the -- his testimony before the Interstate Commerce Commission?
Spurgeon Avakian: Well, the -- no, the Commission didn't have it. This cross-examination, Your Honor, was by myself as counsel for these same people who were appellants here.
Felix Frankfurter: Well, then that would be more confounded now. You were before the Commission, the Interstate Commerce Commission?
Spurgeon Avakian: Yes.
Felix Frankfurter: You heard his testimony?
Spurgeon Avakian: That's right.
Felix Frankfurter: You knew him?
Spurgeon Avakian: That's right.
Felix Frankfurter: Did you cross-examine him before your State Commission regarding his contradiction?
Spurgeon Avakian: I don't believe so, Your Honor. I --
Felix Frankfurter: So, then, why shouldn't -- why should the I.C.C. a part of the contradiction?
Spurgeon Avakian: Well, it's obviously contradictory, Your Honor.
Felix Frankfurter: Well, I -- it was so obvious that you didn't make the point.
Spurgeon Avakian: Well, the point that was involved there was a different issue from what's involved here.
Felix Frankfurter: But I -- I should think the reliability of a witness is an issue -- is -- is issue that goes to the value of the testimony.
Spurgeon Avakian: Well, I might say that there -- insofar as reliability of the witness is concern, there was considerable cross-examination on other points in which contradictions had been developed.
Felix Frankfurter: It is a fact that you did not make use of his prior different testimony on the same portion, but you're not willing to say important, is that right?
Spurgeon Avakian: Not before the State Commission. No, Your Honor.
Hugo L. Black: But you did rather use it before the I.C.C., next to the rehearing where it was relevant.
Spurgeon Avakian: That's right and it's set forth verbatim in the petition for rehearing filed before the Interstate Commerce Commission and it's in the record.
Felix Frankfurter: Are you saying it wasn't relevant for you to cross-examine him on his inconsistency?
Spurgeon Avakian: Before the State Commission, it would have been relevant. Oh, I don't say it's not relevant.
Felix Frankfurter: You didn't deem it's relevant.
Spurgeon Avakian: There are a lot of things which are relevant in --
Felix Frankfurter: (Voice Overlap) --
Spurgeon Avakian: -- cross-examination which the Examiner --
Felix Frankfurter: (Voice Overlap) --
Spurgeon Avakian: -- I deem it relevant, but I didn't deem it within the scope of -- of my judgment as to why I should cross-examine him in the context of everything else in which I cross-examine.
Felix Frankfurter: If he happened to decide whether the Commission was within its discretionary power in not opening the case, is that right?
Spurgeon Avakian: That's right.
Felix Frankfurter: All right.
Spurgeon Avakian: Well, no. No -- no, I don't. That's -- the question here is whether the lower court should have permitted us to make the amendment to raise this question.
Felix Frankfurter: Well, then, the question before it was, whether the Commission abused its discretion and not reopen the case --
Spurgeon Avakian: That's right.
Felix Frankfurter: -- and that's the question here whether the District Court allowably said that that wasn't exercise, not an abuse of discretion, is that right?
Spurgeon Avakian: On that branch of it, yes. And, of course, our men would also challenge the public interest findings --
Felix Frankfurter: But that's (Inaudible)
Spurgeon Avakian: Yes.
William J. Brennan, Jr.: It's certainly as though it states here of a question whether the State Commission (Inaudible)
Spurgeon Avakian: No. No, that is not involved.
William J. Brennan, Jr.: And that will not -- the outcome here will not determine (Inaudible)
Spurgeon Avakian: Not in a legal sense. In a realistic sense, the -- there's a great bearing on rates, of course --
William J. Brennan, Jr.: Yes, but I understand there --
Spurgeon Avakian: -- because in -- in a realistic sense, if the separation goes through, then in an application for rates involving this local service, the only carrier before the State Commission will be the Golden Gate subsidiary. And this will circumvent what the State Commission has been applying as a policy of considering Greyhound's windfall in the rest of the State in deciding what the rates for this service should be. Now, I feel -- if the Court please, that this question of whether we should have been permitted to make this amendment in the lower court is effectively controlled by what this Court did just a month ago in Spevack versus Strauss, 355 U.S.601, where in granting certiorari, it directed that the matter be remanded to the Court of Appeals with directions to allow an amendment to the complaint which had been presented there for the first time in the Court of Appeals. This reflects the liberal rules of pleading set forth in 15 (a) of the Civil Rules. And certainly, if it was an abuse of discretion for the Court of Appeals to deny an amendment presented for the first time in that Court, then all the more, in our case, where we presented the amendment at the outset of arguments on motions for summary judgment in the District Court, the amendment should have been allowed. And I might say that the Court took 14 months to deny our motion to amend. Our motion to amend was made in February of 1956. It was set down for oral argument in April of 1956 and it was not denied by the District Court until April of 1957, a full 14 months after we filed the motion so that it can -- the action of the lower court can hardly be explained or defended on the ground that it would have unfairly delayed disposition of the case. The lower court did not contend that the amendment was insubstantial. On the contrary, it said only that in the absence of a showing of mistake, inadvertence, neglect or changed conditions, the amendment should not be allowed. These are the criteria which govern the granting of relief from a default judgment and not the criteria which govern the granting of amendments to pleadings. I pass now to the question of the applicability of Section 5 to split-ups. The statutory language itself quite clearly shows that split-ups are not contemplated by Section 5. It sets forth five classes of transactions, and if my telescope the language but read what I read verbatim, the five classes are as follows, and these are set forth on pages 22 and 23 of our main brief, “For two or more carriers to consolidate or merge their properties or franchises into one corporation. Secondly, for any carrier to purchase lease or contract to operate the properties of another. Third, for any carrier to acquire control of another. Fourth, for a person which is not a carrier to acquire control of two or more carriers. And fifth, for a person which is not a carrier and which has control of one or more carriers to acquire control of another carrier.” In every instance, we start out with two or more carriers to come within these provisions. Now, the Commission in the lower court applied the provision -- the third provision, which I read which is, “For any carrier to acquire control of another”. And the reasoning of the Commission in the lower court was that on the consummation of this transaction, Golden Gate, which is presently not a carrier, will become a carrier once it gets into the operation of the -- of the service which is proposed to be transferred. It will become a carrier and at that time, it will be controlled by its parent, Greyhound, which is a carrier and therefore, we have claimed by operation bootstrap into a situation of one carrier acquiring control of another carrier. Not only does this do violence to the language of Section 5, but it is completely inconsistent with the purposes of Section 5 as clearly shown by the legislative history, as this Court has frequently itself set forth in its opinions. This provision, Section 5, as written into the 1940 Transportation Act had, as its purpose, the provision of means of relief for a very sick transportation industry. In the 1920 Act, which was passed when the Government was turning the operation of the railroad back to the companies, Congress had decided upon the approach of imposing on the Interstate Commerce Commission the obligation to formulate plans of consolidation of railroads into a relatively few systems. And once the Commission formulated and announced a consolidation plan, carriers could then initiate mergers and consolidations but that approach never worked because the Commission never got around to formulating a plan of consolidation. So finally, after lengthy studies by presidential committees and congressional committees, in the 1940 Act, this was all changed. The obligation on the Commission to formulate plans was removed and carriers were given the authority to initiate voluntarily, merger and consolidation plans subject to the requirement that they must be approved by the Commission as consistent with the public interest. The Committee Report show that Congress was dealing with an industry which was described as being one-third in bankruptcy and the other third on the verge, and the need for providing effective and practical means of consolidating weak carriers was urgent. Obviously, in the case particularly of large carriers, mergers and consolidations could not effectively be carried out if the approval were required of every other regulatory agency which might have jurisdiction over any portion of the transaction. And for that reason, Congress provided that once approved by the Commission, this merger and consolidation plans could be carried out regardless of the antitrust laws and without invoking the approval of any federal agency or of any state agency.
William O. Douglas: (Inaudible)
Spurgeon Avakian: Exactly. It was to -- in --
William O. Douglas: By split-up -- the split-up based in the Committee Reports?
Spurgeon Avakian: Never. Every term in this Committee Reports is in the line of merger, consolidation, cooling, unification, combination, acquiring common control, all the language and all of the discussion is in terms of enabling weak carriers to combine. What Greyhound proposes to do here is to cut off the weak member of its single corporate body and send it out to flounder for itself and very proudly to die in the bankruptcy courts, and to do this under the -- the purported authority of a statute which was designed to encourage just the opposite form --
William J. Brennan, Jr.: Has the Commission therefore applied Section 5 to split-up?
Spurgeon Avakian: Section 5 has been applied to split-ups by the Commission, so far as I know from my own research and briefs of the appellees in five cases.
William J. Brennan, Jr.: (Inaudible) what's the other?
Spurgeon Avakian: The earliest case is 1940. The second case is 1940 --
William J. Brennan, Jr.: Section 5 is 1920, came in 1920.
Spurgeon Avakian: Well, the -- in its present form, it came in 1940.
William J. Brennan, Jr.: Well, I know but it's -- it came in originally and it might be in 1920.
Spurgeon Avakian: That's right, yes. Now, those two cases in 1940 and 1941 are the only Commission cases decided prior to the time when we contested this construction before the Interstate Commerce Commission. So, the administrative history up to the point where we challenged it in our case consists of these two cases in 1940 and 1941. Neither of those two cases were they contested proceeding, there was nobody before the Commission objecting to what was being done. And as our supplemental brief shows in the first of these, the 1940 case, Columbia Terminals, the carriers themselves didn't rely upon the exclusive authority of the Commission but they went to the State Commission and got approval from the State Commission for the transfer of the intrastate right involved. That's the total administrative interpretation prior to the commencement of our case.
William J. Brennan, Jr.: Hasn't there been any provision decision at all (Inaudible)
Spurgeon Avakian: The -- the three decisions since are in 1954, 1956 and 1957. They likewise involved proceedings in which there was nobody protesting what was being done.
William J. Brennan, Jr.: How they get into court?
Spurgeon Avakian: They didn't get into court. These are all Commission decision. There are no court decisions. There's -- there's never been anybody in these Commission proceedings who showed an interest in the matter and who therefore would have been in the position to go into court on this.
William O. Douglas: Our decisions turned over (Inaudible)
Spurgeon Avakian: Every decision of this Court and of any other court has been in the field of mergers.
William O. Douglas: (Inaudible)
Spurgeon Avakian: We -- we don't reach the question which divided the Court there because in that case, you had several existing carriers already under a common control with a proposal to -- to strengthen or increase the control by a -- a merger of some of the controlled entities into the other. And the question there which divided the Court would whether that transaction constituted an acquisition of control or whether the control had already been acquired by previous transactions.So, we don't reach that question here at all.
Felix Frankfurter: On this question, on this issue, what was the difference between the Act of 1920 about which Justice Brennan asked you and the Transportation Act of 1940?
Spurgeon Avakian: Insofar as split-ups are concerned?
Felix Frankfurter: No, in both.
Spurgeon Avakian: How?
Felix Frankfurter: In regard to the actual content of what is now Section 5.
Spurgeon Avakian: The 19 --
Felix Frankfurter: (Voice Overlap) as you said it was a supplanting of the provisions.
Spurgeon Avakian: Yes.
Felix Frankfurter: In 19 -- in 1920 Act, the Transportation Act of 1920, this both case, it both authorized -- made provision for authorization, consolidation and mergers and also directed the Commission to make a comprehensive plan to unify the railroad system.
Spurgeon Avakian: Yes, but --
Felix Frankfurter: But -- but he sure is paying and therefore, that was cut out in the 1940 amendment. What I want to know is, what were the changes, the subsequent changes between the authorizations of the 1920 and 1940 Acts in relating to the same subject?
Spurgeon Avakian: The big change, Your Honor, was that under the 1920 Act, the carriers could not initiate a merger or consolidation unless the Commission had first announced a consolidation plan. And then, consistently with the announced consolidation plan, carriers could propose mergers consistent with them. The 1940 Act --
Felix Frankfurter: Cut -- cut the first cutout.
Spurgeon Avakian: That's right.
Felix Frankfurter: All right.
William O. Douglas: Is there anything in the (Inaudible)
Spurgeon Avakian: In the --
William O. Douglas: (Inaudible)
Spurgeon Avakian: When the Motor Carrier Act was first enacted in 1935, it provided for mergers and consolidations with the approval of the Interstate Commerce Commission in pretty much the same language which is contained in the 1940 amendment to Section 5 and at that time the motor carrier provisions were repealed from -- from part two of the Motor Carrier Act and motor carriers were brought under Section 5 along with water carriers and the railroads.
Felix Frankfurter: Now, a railroad, these are motor carriers, a railroad couldn't divest itself as part of its system, could it, without permission?
Spurgeon Avakian: That's correct.
Felix Frankfurter: What provision was there to allow divestiture, a part of a railroad system by transferring it to some other railroads?
Spurgeon Avakian: The -- the divestment by transfer would have had to have been by approval of the Commission in terms of a purchase of one portion of the carrier's property by another carrier.
Felix Frankfurter: To that extent, there was a split off provided for or authorized by the Act. If you're going to use word like “split off,” there was a split off, wasn't it?
Spurgeon Avakian: The -- this --
Felix Frankfurter: Whenever there was a divestment of a system of railroads --
Spurgeon Avakian: As -- as long as --
Felix Frankfurter: (Voice Overlap) its activities, there's a split off?
Spurgeon Avakian: As -- in that sense, yes. As long as it goes from one carrier to another carrier, it's within Section 5 but the -- the split-up and I use “split-up” rather than “split off” to distinguish that situation, the split-up here does not involve a transfer to some other existing carrier but rather the subdivision of a single carrier into two units. The vice of this situation --
Felix Frankfurter: My suggest to it -- I suppose you would say in that case there is a -- a merger of the really acquiring road into divesting road. That's -- that's the difference, isn't it? But here, there's -- there's an internal separation.
Spurgeon Avakian: That's right. This -- this is like an -- an amoeba --
Felix Frankfurter: Yes.
Spurgeon Avakian: -- subdividing itself. Only the amoeba has the protoplasmic quality to create a completely new and independent unit out of its subdivision whereas --
Felix Frankfurter: Here -- here, you have to get somebody's permission?
Spurgeon Avakian: And -- and here in addition, the segment being cut-off realistically is not going to be able to grow into successful and healthy manhood, but rather, it's being cut-off in -- in such a way that the operation itself is going to be a weak floundering and probably a dying operation.
Felix Frankfurter: Is the conclusion of your contention that if a railroad or motor enterprise would like to cut-off a non-paid aspect, it cannot so rid itself of a vesting asset unless it is able to transfer to an existing parent. Is that your -- that's what it get down to business.
Spurgeon Avakian: Yes, with this qualification.
William O. Douglas: Not state approval?
Spurgeon Avakian: That if it gets state approval, it may have been.
Felix Frankfurter: I understand. It's about the Commission people.
Spurgeon Avakian: That's right. It would have to get the approval whatever Commission had jurisdiction over that particular branch or segment.
Felix Frankfurter: Well, the Court has rendered some decisions that I respect, but I don't agree with it at the time which made also to (Inaudible) on requirement of state approval. I'm thinking of Schwabacher case (Inaudible)
Spurgeon Avakian: Well --
Felix Frankfurter: I'm not saying that -- that's Schwabacher but I'm -- I'm indicating the attitude of this Court for all those problems, the state-interstate relation.
Spurgeon Avakian: Well, I think the -- the case which comes closest to applying the philosophy which we think applies here is the decision of this Court last January in the Chicago Commuter case, the Milwaukee Road case in which the Interstate Commerce Commission made an order increasing the intrastate commuter rates on the ground that they constituted -- the existing rates constitute a burden on interstate commerce and this Court held in setting that aside that the finding of that type could not be supported unless the entire intrastate rate structure --
Felix Frankfurter: If that was closer --
Spurgeon Avakian: -- was inevitable.
Felix Frankfurter: -- it's pretty far away so far as I'm concern.
Spurgeon Avakian: The -- the factually, of course, is -- is different but the philosophy which the Court express about the need for a scrupulous regard for the State -- interest of the State under the federal system which we have, the philosophy expressed in that opinion applies here in the sense that the Court should not oust the jurisdiction of state agencies under Section 5, unless the transaction is of the type which Section 5 was designed to meet.
Felix Frankfurter: Well, we've got -- those are really different problems. That's the question on the floor when you display a conceded state rate. All right. All I'm saying is, if you say that's the closest, then we've got to make new law here.
Spurgeon Avakian: Well, I -- I say it's close in -- in the philosophy expressed, not in the issue presented, Your Honor.
Earl Warren: Mr. Ginnane.
Robert W. Ginnane: May it please the Court. I would like to first to discuss the facts relating to the posture of this case, what has been properly before the District Court and what we believe is properly before this Court. Now, the court proceeding began on October 1955 and these appellants filed their complaint and it's in the record of pages 1 to 7. And on that complaint, they attacked the Commission's orders solely on a single ground that transactions of this type, split-up as they call it, are not subject to the Commission's jurisdiction under Section 5. Nothing was said in there about the rate, policies to California Commission, nothing about the sufficiency of the Commission's findings, their support on the evidence or anything else. Simply, the question of whether this type of transaction is covered by Section 5. As the appellants have stated, thereafter both the appellants and the defendants, United States and Interstate Commerce Commission filed motions for judgment in the pleadings. It was perfectly clear what everybody was doing. The appellants stated in their own motion that they so moved for the reason that the pleadings of the various parties showed that there is no question of fact involved in the case and that the sole question recited is one of law. Plaintiffs did not file to the District Court the record of the evidence received before the Commission. That evidence is not before this Court. Then, the case went to argument before the three judges. And it was only in the course of the oral argument before three federal judges. Now, for the first time, we'd heard about this proposal to amend the complaint in the course of the argument. The appellant's counsel stated that he intended, "To," and I quote, "To ask leave of the Court in the event the determination of the Court should be against us on the legal question raised to give us permission to amend the complaint, to set forth as an additional ground the challenge of the finding of the Commission that the order in question is consistent with the public interest". And not even at that point, if may I point out, not even at that point did he say anything about challenging the Commission's action in refusing to reopen the case for rehearing and reconsideration. And it was not until February 28, five days after the oral argument before the three-judge court that these appellants filed their motion for leave to amend their complaint. The District Court heard argument on this motion. Then on April 12, 1957, the three-judge court handed down its decision.
Felix Frankfurter: You mean there's a separate argument on this after the main argument?
Robert W. Ginnane: Yes, in April 1956. The three-judge court called us out to -- to argue on whether the motion to amend should be granted.
Earl Warren: Is there any response from the -- from the Court at the time they first mentioned that they wanted to amend the complaint? Did the -- did the Court intimate whether it would entertain the motion of that kind or not?
Robert W. Ginnane: I don't want to make an erroneous statement here, but I don't think the Court gave very much of a response. I would like to check that in the --
Earl Warren: Yes.
Robert W. Ginnane: If I'm in error, I would like to saw it on.
Earl Warren: Yes.
Robert W. Ginnane: Now, we contend that the District Court did not err in denying this motion. Because this motion, for the first time, asked leave to amend the complaint in two major respects, first, to allege that the Commission's order was not supported by substantial evidence, and second, that the Commission's action in -- in denying the -- the appellant's petition for reconsideration involved an abuse of discretion by the Commission. That -- it's admitted, has been from the beginning, that this was not due to any inadvertence or mistake on the part of the appellants. It was a deliberate tactical choice. They, themselves, state it with candor.
Felix Frankfurter: The question of insufficiency of evidence isn't -- isn't now being urged.It's not here, is it? But there is no basis in evidence.
Robert W. Ginnane: You've heard quite a bit of argument on that the --
Felix Frankfurter: What I'm -- in the questions -- that is not as ever a specific issue here, is it?
Robert W. Ginnane: I don't think it is.
Felix Frankfurter: But I'm not (Inaudible) in my question. I look at the (Voice Overlap) --
Robert W. Ginnane: But nor I in my reply brief.
Felix Frankfurter: -- and that is not presented as it's -- you said there are two questions were raised --
Robert W. Ginnane: Yes.
Felix Frankfurter: -- namely, there's no basis in evidence of what the Commission did. And two, the case should be sent back to the Commission for further hearing.
Robert W. Ginnane: Yes.
Felix Frankfurter: Now, the matter is being urged that (Inaudible) is being urged that the formal, the insufficiency of this none adequacy of the evidence is not here (Inaudible)
Robert W. Ginnane: Correct, sir. But I make this very clear that the original complaint filed in the District Court made no attack on the Commission's action in refusing to reopen the proceeding. That issue too, like the sufficiency of the evidence, was raised only in this motion to amend --
Felix Frankfurter: I understand.
Robert W. Ginnane: -- filed after the argument before the three-judge court.
Hugo L. Black: Well, the sufficiency of the evidence is based on his ideas, as I understood it, maybe I'm wrong, because the Court declined to permit the amendment.
Robert W. Ginnane: Right, sir. Correct, sir. Now, the appellants based their argument on Rule 15 of the Federal Rules of Civil Procedure, which provides that after issue has been joined, a party may amend this proceeding only by leave of court or by written consent of the adverse party and leave shall be grant -- given freely when justice so requires. But we submit that Rule 15 is directed largely, primarily at the amendment of pleadings in connection with judicial trials. Every one of the -- of the cases, cited by the appellants on this point, relates the amendment of pleadings in cases tried by the courts. We are concerned, as we see it, in this situation with an amendment or pleadings in the usual sense at all, because what the appellants are trying to do here is not just a little old amendment of a pleading, It amounts to a deliberate attempt. It's almost unique to subject administrative orders to piecemeal successive review or rolling review.
Hugo L. Black: I -- I don't quite understand that. They filed a complaint here.
Robert W. Ginnane: They filed a complaint.
Hugo L. Black: They asked to amend the complaint.
Robert W. Ginnane: They filed a complaint. Would have -- we -- we have oral argument before three federal judges at the briefs.
Hugo L. Black: Do I understand -- do I understand you to say that it shouldn't be governed by that ruling so far as the pleading is freely amended?
Robert W. Ginnane: Yes, sir. That -- that's --
Hugo L. Black: Do you think it should be carved out as an exemption in connection with complaints challenging the I.C.C. (Inaudible)
Robert W. Ginnane: Yes, sir, because it's just a historical accident, Your Honor, that the Rules of Civil Procedure have any application here, if the historical accident that I.C.C. orders are not reviewable in the Circuit Courts of Appeal. If our orders were reviewable on the Courts of Appeals, say like the -- the orders of the Communications Commission, S.C.C. and the Labor Board, no one would seriously contend that Rule 15 could be applied to -- to permit such successive piecemeal review of administrative orders.
Hugo L. Black: How would that apply? I don't understand. I'm asking questions because I always thought that out of all the rules, probably that's one of the best rules, (Inaudible) allowing people where justice is required to amend their complaint at anytime before the Court (Inaudible) if justice is required and you -- and you (Inaudible) so as not to apply (Inaudible)
Robert W. Ginnane: We have -- know of no case prior to this in which that has been urged as authority for permitting or encouraging successive piecemeal reviews of an administrative order.
Hugo L. Black: But aside from that, has -- has there ever been a case before where the questioning is argued or decided or argued if that rule would not apply to the pleading of this type?
Robert W. Ginnane: No, there has been no such case.We know of no previous attempt that so apply.
Hugo L. Black: Well, there'd been many amendments, hasn't it?
Robert W. Ginnane: It's a -- talking about the -- sticking to -- sticking to the Commission's practice --
Hugo L. Black: (Voice Overlap) when they filed their complaint, there'd been many amendments, as I recall it, before the case is on.
Robert W. Ginnane: It's --
Hugo L. Black: And I just think it might --
Robert W. Ginnane: There --
Hugo L. Black: (Voice Overlap) but I don't understand why --
Robert W. Ginnane: There have been a number.
Hugo L. Black: (Voice Overlap) a reason would require that this type of -- that we read it out is a (Inaudible)
Robert W. Ginnane: Well, there had been a number of cases in which shortly after a complaint has been filed in a three-judge court. Parties have offered an amendment. Neither the Government or intervening defendants have ever made any point of that where it's been done while in advance at hearing. At the most, we have asked for a postponement of hearing, a postponement of briefing dates in order to adjust to -- to the amendments to the complaint. But this chronology, this is unique in our practice, and so far as I know, in -- in the history of federal judicial review proceedings.
Earl Warren: We'll recess now.